Case 9:18-cv-80864-DMM Document 47 Entered on FLSD Docket 02/11/2019 Page 1 of 3
                Case: 19-10474 Date Filed: 02/05/2019 Page: 1 of 2

                                                                                                          AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                          Feb 8, 2019
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                 MIAMI

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                         February 08, 2019

  Keith J. Keogh
  Keogh Law, LTD
  55 W MONROE ST STE 3390
  CHICAGO, IL 60603

  Bret Leon Lusskin Jr.
  Bret Lusskin, PA
  20803 BISCAYNE BLVD STE 302
  AVENTURA, FL 33180

  Scott D. Owens
  Scott D. Owens, PA
  3800 S OCEAN DR STE 235
  HOLLYWOOD, FL 33019

  Appeal Number: 19-10474-AA
  Case Style: Steven Pincus v. American Traffic Solutions, In
  District Court Docket No: 9:18-cv-80864-DMM

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause.

  The referenced case has been docketed in this court. Please use the appellate docket number
  noted above when making inquiries.

  Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED
  ON OR BEFORE March 18, 2019. APPELLANT'S APPENDIX MUST BE SERVED AND
  FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
  INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

  This is the only notice you will receive concerning the due date for filing briefs and appendices.
  See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the
  Guide to Electronic Filing for further information. Pro se parties who are incarcerated are not
  required to file an appendix. (In cross-appeals pursuant to Fed.R.App.P. 28.1(b), the party who
  first files a notice of appeal is the appellant unless the parties otherwise agree.)
Case 9:18-cv-80864-DMM Document 47 Entered on FLSD Docket 02/11/2019 Page 2 of 3
                Case: 19-10474 Date Filed: 02/05/2019 Page: 2 of 2


  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.

  Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
  this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
  attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
  and return an appearance form within fourteen (14) days. Application for Admission to the Bar
  and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
  clerk may not process filings from an attorney until that attorney files an appearance form. See
  11th Cir. R. 46-6.

  11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
  You must file a completed Civil Appeal Statement, with service on all other parties, within 14
  days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
  www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

  MEDIATION. If a Civil Appeal Statement is required to be filed, your appeal and all related
  matters will be considered for mediation by the Kinnard Mediation Center. The mediation
  services are free and the mediation process is confidential. You may confidentially request
  mediation by calling the Kinnard Mediation Center at 404-335-6260 (Atlanta) or 305-714-1900
  (Miami). See 11th Cir. R. 33-1.

  Attorneys must file briefs electronically using the ECF system. Use of ECF does not modify the
  requirements of the circuit rules that counsel must also provide seven (7) paper copies of a brief
  to the court, nor does it modify the requirements of the circuit rules for the filing of appendices
  in a particular case.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Tonya L. Searcy, AA/deo
  Phone #: (404) 335-6180

                                                                     DKT-7CIV Civil Early Briefing
Case 9:18-cv-80864-DMM Document 47
                                45 Entered on FLSD Docket 02/11/2019
                                                           02/05/2019 Page 3
                                                                           1 of 3
                                                                                2
                Case: 19-10474 Date Filed: 02/05/2019 Page: 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 9:18-cv-80864-DMM

  STEVEN J. PINCUS, an individual, on
  behalf of himself and all others similarly situated,

           Plaintiff,

  v.

  AMERICAN TRAFFIC SOLUTIONS, INC.,
  a Kansas corporation,

        Defendant.
  _________________________________________/

                                        NOTICE OF APPEAL

           Notice is hereby given pursuant to Rule 4(a)(1)(A) of the Federal Rules of Appellate

  Procedure that Steven J. Pincus, the Plaintiff and proposed class representative in the above named

  putative class action, appeals on behalf of himself and all others similar situated to the United

  States Court of Appeals for the Eleventh Circuit the Order granting Defendant’s Motion to Dismiss

  [ECF No. 44] entered on January 14, 2019, and from any other previous orders relating to the entry

  of judgment. Steven J. Pincus is qualified to bring the appeal as the proposed representative of the

  class.

  Respectfully submitted February 5, 2019.

                                                 Bret L. Lusskin, Esq.
                                                 BRET LUSSKIN, P.A.
                                                 20803 Biscayne Blvd., Suite 302
                                                 Aventura, Florida 33180
                                                 Telephone: 954-454-5844
                                                 Fax: 954-454-5844
                                                 blusskin@lusskinlaw.com

                                                 By: /s/ Bret L. Lusskin, Esq.
                                                     Bret L. Lusskin, Esq.
                                                     Florida Bar No. 28069
